ORDER
On November 15, 1994, the then-Governor of Rhode Island, Bruce G. Sundlun, filed, pursuant to Article X, Section 3 of the constitution of the State of Rhode Island, a request for an advisory opinion on two questions of law relating to the 1991 amendment to General Laws of 1956 (1990 Reenactment) § 37-7.1-l(c), which questions are set forth in their entirety in an order of this court entered on November 18, 1994. After the questions were briefed and an oral argument date established, the newly-elected Governor, Lincoln Almond, on February 10, 1995 filed a set of revised questions in respect to the aforementioned statute, such revised questions being set forth as follows:
1. Does the Amended and Restated Development Agreement dated August 22, 1994, as amended, to which the State is a party, violate the provisions of R.I.Gen. Laws § 37-7.1-l(c) because the Agreement provides for the conveyance of a parcel identified in that statute without a bidding process, as further explained in the attached statement of undisputed facts?
2. If so, does the application of R.I.Gen. Laws § 37-7.1-l(c) to the Development Agreement violate the contract clause of Article 1, Section 10, Clause 1 of the United States Constitution and/or Article 1, Section 12 of the Rhode Island Constitution?
Pursuant to the governor’s revised request for advisory opinion, it is hereby directed that the following order shall enter:
1. The revised questions forwarded to this court by Governor Almond shall in all respects supercede and take the place of the original questions submitted by former Governor Sundlun.
2. The proponents of the validity of the agreement which is the subject of this request for an advisory opinion shall file their briefs on or before March 16, 1995. Those challenging the validity of the agreement shall file their briefs on or before April 16, 1995.
3. This matter is hereby assigned to the May 1995 calendar for oral argument.